UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2014 ATHENS BANCSHARES CORPORATION (Exact Name of Registrant as Specified in Charter) Tennessee 001-34534 27-0920126 (State or Other Jurisdiction) of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 106 Washington Avenue, Athens, Tennessee (Address of Principal Executive Offices) (Zip Code) (423) 745-1111 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 31, 2014, Athens Bancshares Corporation, the holding company for Athens Federal Community Bank, announced its financial results for the three and six months ended June 30, 2014.The press release announcing the financial results is furnished as Exhibit 99.1 herewith. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Number Description 99.1Press release dated July 31, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ATHENS BANCSHARES CORPORATION Date: August 1, 2014 By: /s/ Michael R. Hutsell Michael R. Hutsell Treasurer and Chief Financial Officer
